Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-15 are all the claims.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a bispecific antibody comprising elements (i)-(i); and a tri-specific antibody comprising elements (i)-(iii).
Group II, claim(s) 14-15, drawn to use for treatment of or a method of treatment with a tri-specific antibody comprising elements (i)-(iii).


3.	Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a bispecific antibody comprising elements (i) and (ii), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Castoldi, et al. (IPER) in view of US 2016/0356600 A1 (Xoncor, Ino.) (IPER).
Castoldi discloses:
a) an engineered bi-specific antibody (figure 1a), comprising (i) a first chain comprising a first antigen binding domain which binds a first target (comprising (i) a first chain comprising a first antigen binding domain which binds a first target; figure 1a); and having a first affinity about 10-5-10-8 M (figure 4d); and (ii) a second chain comprising a second antigen binding domain which binds a second target (a second chain comprising a second antigen binding domain which binds a second target; figure 1a), and having a second affinity about 10-5 - 10-8 M (figure 4d); wherein said first antigen binding domain is linked to the N-terminal of the first constant heavy chain of said bi-specific antibody (first antigen binding domain is linked to the N-terminal of the first constant heavy chain of said bi-specific antibody; figure 1a), wherein said second antigen binding domain is linked to the N-terminal of a light chain of said bi-specific antibody (wherein said second antigen binding domain is linked to the N-terminal of a light chain of said bi-specific antibody; figure 1a), wherein said first target and second target are both co-localized on a target cell (wherein said first target and second target are both co-localized on a target cell); page 556, second column, third paragraph — page 557, first column, first paragraph); and wherein said bispecific antibody preferably bind to said target cell than to cells only expressing either said first target or said second target (wherein said bispecific antibody preferably bind to said target cell than to cells only expressing either said first target or said second target; page 556, second column, third paragraph — page 557, first column, first paragraph); and
b) an engineered tri-specific antibody (figure1a), comprising (i) a first chain comprising a first antigen binding domain which binds a first target (comprising (i) a first chain comprising a first antigen binding domain which binds a first target; figure 1a); having a first affinity about 10-5 - 10-8 M (figure 4q); and (ii) a second chain comprising a second antigen binding domain which binds a second target (a second chain comprising a second antigen binding domain which binds a second target; figure ta), and having a second affinity about 10-5 - 10-8 M (figure 4d); wherein said first antigen binding domain is linked to the N-terminal of the first constant heavy chain of said tri-specific antibody (first antigen binding domain is linked to the N-terminal of the first constant heavy chain of said tri-specific antibody; figure 1a), wherein said second antigen binding domain is linked to the N-terminal of a light chain of said tri-specific antibody (wherein said second antigen binding domain is linked to the N-terminal of a light chain of said tri-specific antibody; figure 1a), wherein said first target and second target are both co-localized on a same target cell (wherein said first target and second target are both co-localized on a target cell); page 556, second column, third paragraph — page 557, first column, first paragraph); and wherein said tri-specific antibody preferably bind to said target cell than to cells only expressing either said first target or said second target (wherein said tri-specific antibody preferably bind to said target cell than to cells only expressing either said first target or said second target; page 556, second column, third paragraph — page 557, first column, first paragraph).
Xencor discloses a tri specific antibody comprising a third antigen binding domain (abstract) wherein said third antigen binding domain is linked to the c-terminal of the  light chain of said tri-specific antibody (wherein said third antigen binding  domain is linked to the c-terminal of the light chain of said tri-specific antibody; figure4e; paragraph [0090}) and wherein said third target is an effector function target (anti-CD8 (effector function); paragraphs [0090], [0155], [0273]); wherein said third antigen binding domain preferably mediates effector cells (wherein said third antigen binding domain preferably mediates effector cells; paragraphs [0090], [0155], [0273],[(0289]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have included an avidity about 10-9 -10-12M, provided the previous disclosure of Castoldi of a 56-fold reduction in the EC50 for the TriMAbs (page557,firstcolumn)), as the optimal avidity range could have been readily determined, through routine experimentation and testing. Furthermore, it would have
 been obvious to a person of ordinary skill in the art, at the time of the invention, to have included wherein said third antigen binding domain is linked to the c-terminal of the light chain of said tri-specific antibody and wherein said third target is an effector function target; wherein said third antigen binding domain preferably mediates effector cells to the target cell, as disclosed by Xencor, for providing a novel set of multi-specific formats that enable the multivalent co-engagement of distinct target antigens.
  
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Election of Species
6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a tumor target, a disease-specific receptor, and an immune regulatory function target.
The nested species are as follows:
a) tumor target: Her 2, CEA, ROR2, TROP2, mGluR1 and EGFR;
b) checkpoint receptor: PD-L1, CD47, LAG3, CD59 and Tim 3.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each of the genus of compounds comprise art-recognized separate class of targets with different phenotypes and genotypes, different expression profiles, and different effector mediated functions. The ordinary artisan could access any protein database in the public domain (Genescript, Uniprot, Human Protein Reference Database) to identify the attributes for the different classes of targets. 

7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: an effector function target or a regulatory factor.
The nested species are as follows: CD3, CD16a, and CD59.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  5.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each of the genus of compounds comprise art-recognized separate class of targets with different phenotypes and genotypes, different expression profiles, and different effector mediated functions. The ordinary artisan could access any protein database in the public domain (Genescript, Uniprot, Human Protein Reference Database) to identify the attributes for the different classes of targets. 

8.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: Claim 10 (wherein said antibody binds to Her2 and CD47 double positive target cell) or Claim 11 (wherein said antibody binds to PD-L1 and CD27 double positive target cell).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each of the heavy chains has a unique sequence and each of the light has a unique sequence which the ordinary artisan would recognize as having unique functional properties when combined into a full length antibody comprising affinity, avidity, stability, etc.

9.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: Claim 12 (wherein said antibody binds to Her2 and CD47 double positive target cell) or Claim 13 (wherein said antibody binds to PD-L1 and CD27 double positive target cell).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  5.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each of the heavy chains has a unique sequence and each of the light has a unique sequence which the ordinary artisan would recognize as having unique functional properties when combined into a full length antibody comprising affinity, avidity, stability, etc.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643